—Judgment, Supreme Court, New York County (Antonio Brandveen, J., at suppression hearing; Edward McLaughlin, J., at jury trial and sentence), rendered April 20, 1998, convicting defendant of criminal possession of a controlled substance in the third and *427fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years and 2V2 to 5 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
We perceive no basis for reduction of sentence. Concur— Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.